          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

ROBERT WOODWARD                                         PLAINTIFF
#0452670

v.                    No. 5:19-cv-258-DPM
WENDY KELLEY, Director, ADC;
JAMES GIBSON, Warden;
DEXTER PAYNE, Deputy
Director, ADC; MAPLES,
Lieutenant; and JIM DePRIEST,
Assistant Director, ADC                             DEFENDANTS


                         JUDGMENT
     Woodward's complaint is dismissed without prejudice.



                              D.P. Marshall Jr.
                              United States District Judge
